Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 11, 2021

                                        No. 04-21-00233-CV

                      VIA METROPOLITAN TRANSIT AUTHORITY,
                                    Appellant

                                                  v.

                                         Manuel FLORES,
                                            Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 2018CV06515
                         Honorable David J. Rodriguez, Judge Presiding


                                           ORDER
        In this accelerated appeal, the clerk’s record was due on June 7, 2021. On June 10, 2021,
the trial court clerk filed a notification of late clerk’s record, stating appellant is not entitled to
appeal without paying the fee, and the appellant has failed to pay the fee for preparing the record.

        We, therefore, ORDER appellant to provide written proof to this court no later than
June 21, 2021 that either (1) the clerk’s fee for preparing the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal for
want of prosecution if clerk’s record is not filed due to appellant’s fault); see also TEX. R. APP.
P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this court).


                                                       _______________________________
                                                       Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2021.


                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court